UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53


              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                       October 11, 2006

                                            Before

                             Hon. DIANE P. WOOD, Circuit Judge

                             Hon. TERENCE T. EVANS, Circuit Judge

                             Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 03-1266

UNITED STATES OF AMERICA,                            Appeal from the United States
                  Plaintiff-Appellee,                District Court for the
                                                     Eastern District of Wisconsin
       v.
                                                     No. 01-CR-148
JAQUAN T. CLAYTON,
also known as QUAN,                                  J.P. Stadtmueller,
                  Defendant-Appellant.               Judge.


                                          ORDER

        Following a jury trial, Jaquan Clayton was found guilty of narcotics offenses. He was
sentenced to 330 months in prison. His appeal followed. On May 19, 2005, pursuant to a
remand from the United States Supreme Court following United States v. Booker, 543 U.S. 220
(2005), and our subsequent decision in United States v. Paladino, 401 F.3d 471 (7th Cir. 2005),
we issued an order for the district judge to inform us whether he would have imposed the same
sentence, had he known at the time of sentencing that the United States Sentencing Guidelines
were advisory. He has now informed us that both the government and Clayton recommend a
full remand for resentencing and that, in fact, a full remand of defendant Clayton’s case is
appropriate. Accordingly, the case of Jaquan T. Clayton is REMANDED to the district court
for resentencing.